Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “the front end portion clamps the second end portion of the insertion tube segment, and the front end portion is positioned between the insertion tube segment and the grip portion”. This limitation is indefinite as it is unclear how the front end portion of the handle clamps the second end portion of the insertion tube segment (e.g. at least a portion of insertion segment is overlapped with the front end portion), and the front end portion is positioned between the insertion tube segment and the grip portion, happens at the same time.
Claim 11 recites the limitation "the outside".  There is insufficient antecedent basis for this limitation in the claim.
Depending claims inherits those defects.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pilz (US 2015/0335233 A1) in view of Jung (CN 104337490 A). Citation of Jung refers to English Translation version attached.
Regarding claim 1, Pilz teaches an endoscopy system comprising an insertion tube segment comprising a first end portion and a second end portion opposite to each other (instrument 10 having elongated tubular shaft 12 including a first end portion near a distal end 14 and a second end portion toward proximal end 16 opposite to each other Fig.1);
A handle segment (instrument head 18 Fig.1),
Wherein an inside of the insertion tube segment and an inside of the handle segment commonly comprises a connecting space (defined by space inside shaft 12 and 18 seen in Fig.1); 
At least one heat source (heat source 24 Fig.1) disposed at the first end portion of the insertion tube;
A heat pipe (heat pipe 26 Fig.1) disposed in the connecting space (majority in the connecting space of shaft portion 12 Fig.1, 9) and at least extending from a portion of the connection space of the insertion tube segment of the connecting space of the handle segment (a portion of the heat pipe disposed in the connecting space of the handle segment Fig.9); and
A heat-conductive material (heat coupling element 34 [0072]) disposed between the at least one heat source (24) and the (partially) first end portion of the insertion tube segment (heat coupling element 34 disposed between heat source 24 and partial portion of the first end portion around the distal end of the heat pipe 26 Fig.1), and thermally coupled to the at least one heat source and the heat pipe, respectively ([0071-74] Fig.1).
Pilz teaches limitation stated above, exhibits shaft 12 connecting to instrument housing 18 in Fig.1, and further teaches the shaft 12 and the instrument head housing 18 constitute the housing for the components located therein, and that the instrument head housing 18 can belong to (interpret by the Examiner as a part of, e.g. connecting to) the shaft 12 [0061]. However, Pilz does not explicitly teaches how the shaft is being attach the handle segment.
Jung in the art of endoscope including a distal shaft 10 hosting heat conducting element 102 at its distal end (analogous to shaft 12), and handle 20 hosting electrical component 30 (analogous to instrument head 18) in Fig.1, 6. Jung exhibits one way of connecting the shaft 10 to the handle 20 which is by inserting the shaft into the handle, as seen in FIG.1 and 8. 
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Pilz to insert the shaft into the handle as one way of connecting the shaft to the handle, such as that taught by Jung, as a suitable arrangement of connecting shaft to the handle yield a predictable result of forming connection between two known elements.

Regarding claim 2, Pilz and Jung teaches limitation stated above, Pilz discloses instrument head housing 18 constitute the housing for the components located therein, however does not explicitly specify the shape of the instrument head housing 18.
Jung in the art of endoscope including a distal shaft 10 hosting heat conducting element 102 at its distal end (analogous to shaft 12), and handle 20 hosting electrical component 30 (analogous to instrument head 18) in Fig.1, 6, teaches a specific shape of handle housing 20 which includes a curve shape portion 206 in Fig.6, and a straight shape portion 202/204.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Pilz’s handle to include the curve shape portion and the straight shape portion as the handle shape, such as that taught by Jung, so that is easier to be hole by a user when using the instrument [0033].
By making such modification, Pilz in view of Jung now disclose the handle segment further comprises a front end portion (shape as Jung’s curved shape portion 206 Fig.6) and grip portion (shape as Jung’s straight shape portion 202 204 Fig.6), the front end portion clamps the second end portion of Pilz’s insertion tube segment (as Pilz’s shaft 12 is inserted into the handle), and the front end portion (shape as Jung 206 Fig.6) is positioned between the insertion tube segment and the grip portion (in view of 112b rejection below, interprets as a portion of the front end portion is positioned between the insertion tube segment and the grip portion, see annotated Fig.9 of Pilz below, the immediate extension portion from the straight portion is disposed between shaft 12 and straight portion)
 
    PNG
    media_image1.png
    475
    739
    media_image1.png
    Greyscale

Annotated Fig.9 of Pilz
Regarding claim 3, Pilz and Jung teaches limitation stated above, Pilz and Jung further teaches wherein the heat pipe (Pilz 26 Fig.9) only extends from a portion of the connecting space of the insertion tube segment to a portion of the connecting space of the front end portion (see annotated Fig.9 of Pilz above).
Regarding claim 4, Pilz and Jung teaches limitation stated above, Pilz comprising a thermal insulator (thermal insulator 58 Fig.11), disposed between a portion of the connecting space of the front end portion and a portion of the connecting space of the grip portion (see annotated Fig.11 of Pilz below). 
Regarding claim 5, Pilz and Jung teaches limitation stated above, and further comprising another heat-conductive material (34c) disposed in a portion of the connecting space of the front end portion and positioned between the front end portion and the heal pipe (see annotated Fig.9 above).
Regarding claim 8, Pilz and Jung teaches limitation stated above, and also the heat pipe 26 extends from a portion of the connecting space of the insertion tube segment to a portion of the connecting space of the front end portion (Fig.9), further display different length of the heat pipe in Fig. 6-9. However, does not disclose express disclose heat pipe extends to a connecting space of the grip portion.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the length of the heat pipe so it extends through a portion of the connecting space of the front end portion, to a portion of the connecting space of the grip portion, because Applicant has not disclosed that heat pipe extends through a portion of the connecting space of the front end portion, to a portion of the connecting space of (specifically) the grip portion, provides any advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the heat pipe extends to a portion of the connecting space of the front end portion taught by Pilz and Jung, or  the heat pipe extends through a portion of the connecting space of the front end portion, to a portion of the connecting space of the grip portion, because both length of the heat pipe performs the same function of the heat pipe of dissipating heat.
Regarding claim 10, Pilz and Jung teaches limitation stated above, and further teaches a heat sink 34c Fig.8 disposed in the connecting space of the grip portion (see annotated Fig.8 below Pilz) and positioned between the heat pipe 26 and the grip portion.

    PNG
    media_image2.png
    427
    782
    media_image2.png
    Greyscale
annotated Fig.8 Pilz

 Regarding claim 12, Pilz and Jung teaches limitation stated above, Pilz further teaches the at least one heat source 24 is an electronic functional element (heat source 24 includes electronics unit 20 illumination unit 22 Fig.1 [0075]).
Regarding claim 15, Pilz and Jung teaches limitation stated above, Pilz further teaches the heat conductive material comprises a heat conductive adhesive or heat conductive paste ([0074]).
Regarding claim 16, Pilz and Jung teaches limitation stated above, Pilz further teaches a protective element (cover at distal end of 14 Fig.1) disposed at the first end portion of the insertion tube segment and configured to cover the at least one heat source (Fig.1).
Regarding claim 17, Pilz and Jung teaches limitation stated above, Pilz further teaches an insulator 58 in Fig.11 disposed in a portion of the connecting space in the insertion tube segment (partially) and covering the at least heat one heat source [0008] and the heat pipe.
Regarding claim 18, Pilz and Jung teaches limitation stated above, Pilz further teaches the handle segment comprises high-heat-conductive material (the handle segment includes partial of heat pipe 26, heat coupling element 34c which is heat conductive material [0072] Fig.9). 
Regarding claim 19, Pilz and Jung teaches limitation stated above, Pilz further teaches an outer diameter of an end portion of the heat pipe close to the handle segment is substantially equal to an outer diameter of a remaining part of the heat pipe (Fig.1), and Jung further teaches the end portion has a recess (Fig.6).


Claims 6 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pilz in view of Jung, further in view of Shirota (US 2016/0235285 A1).
Regarding claims 6 and 9, Pilz and Jung teaches limitation stated above, further teaches heat pipe 26 is coupled thermally conductively to the shaft 12 via two heart sink body 42a 42b [0094], and heat pipe 26 is not thermally insulated anywhere along the entire length of the heat pipe [0068],  Fig.4-6 showing two thinner heat pipe 26ab thermally connected to each other and their proximal end 30ab in Fig,4 or 30b in Fig.5, 30a in Fig.6, is extended to the area of proximal end 16. However, Pilz does not specified mention the medium between the heat pipe and the front end portion is air.
Shirota in the art of heat transfer in endoscope utilizing heat sink and heat pipe, teaches heat transmitted to the heat sink 42d-45d via heat pipes 42c-45c in Fig.6 and radiated via a heat radiation route (analogous to Pilz’s heat pipe 26ab heat radiation route which is towards the area of proximal end 16) which its medium is air [0062].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Pilz and Jung to include air as a medium of the heat radiated/transmitted from the heat pipe, such as that taught by Shirota, so that the medium between Pilz’s heat pipe and the front end portion is air (thus the medium of grip portion is also air, as the front end portion and the grip portion is connected as seen in Fig.4-6 and annotated Fig.9 above), as air is one of the suitable medium which heat radiates.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pilz in view of Jung, further in view of Batchelor (US 2015/0230821 A1).
Regarding claim 7, Pilz in view of Jung teaches limitation stated above, and the modified handle includes a front end portion and a grip portion as recited above, however, the modification of Jung only includes the generic shape of the handle, but does not expressly disclose the appearance in detail.
Batchelor in the art of endoscopic heat pipe, teaches utilizing heat pipe to dissipate heat [0030], and an outer surface of the heat pipe can include surface artifacts such as cooling fins to facilitate transfer of heat energy from the tubular member to a cooling medium [0028] [0030].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Pilz and Jung’s handle to include surface artifacts such as cooling fin partially of the heat pipe, such as that taught by Batchelor, as the appearance of the front end portion to facilitate transfer of heat energy from the heat pipe or the tubular member cooling medium (outside of an instrument).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pilz in view of Jung, further in view of Tolchinsky (US 2005/0070048 A1)
Regarding claim 11, Pilz and Jung teaches limitation stated above, however, does not explicitly disclose water cooling system disposed in the connecting space of the grip portion, communicating with the outside, and thermally coupled to the heat sink and the grip portion respectively, as a way of transferring heat from the heat sink inside to the outside.
Tolchinsky in the art of dissipate heat from a heat source through heat transfer (reasonably pertinent to the particular problem of transferring heat from one place to another MPEP 2143), teaches a non-passive cooling technique which is water-cooling system, the system transfers heat from a heat sink by pumping hot water formed around the heat sink (one location, analogous to heat sink of Pilz) by this technique, away from the heat sink (to another location, analogous to outside of Pilz), para [0007].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Pilz and Jung to include the non passive cooling technique which utilize a water cooling system transferring hot liquid from by around the heat sink to another location, such as that taught by Tolchinsky, as another suitable technique of dissipate heat from a heat source through transferring heat from one location to another.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pilz in view of Jung, further in view of Coppersmith (US 2015/0297069 A1).
Regarding claim 14, Pilz and Jung teaches limitation stated above, Pilz further disclose attachments disposed at the proximal shaft end 16 for power supply and data transfer for the electronics 20, and attachment 56 for the lighting for example fiber optic cable [0082], even though not exactly shown in the figure, one of ordinary skill in the art would reasonably interpret such passage as evidence that there are electrical circuit extends between the proximal end portion 16 and the distal end location which electronic unit 20 and illumination unit 22 (heat source 24) disposed. However, Pilz and Jung does not disclose expressly such circuit is a flexible printed circuit.
Coppersmith in the art of heat transfer in endoscope, teaches a flexible circuit board 76 Fig.2 comprising an extending portion, the flexible circuit board connecting illuminating element LED 74 towards a distal end, and extended toward a proximal end (analogous to Pilz’s circuit connecting to illumination unit at distal end towards proximal end), and adhesive pad 78 and heat sink 80 toward a proximal end in Fig.2 (analogous to Pilz’s heat pipe). 
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Pilz and Jung to include flexible circuit board extends from the heat source to the proximal end, such as that taught by Coppersmith, as flexible circuit board is a suitable element of establishing electrical connection between two or more electrical component (e.g. forming a circuit).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pilz in view of Jung, Coppersmith, further in view of Yu (CN205249677). Citation of Yu refers to English Translation version attached.
Regarding claim 13, Pilz and Jung teaches limitation stated above, Pilz further disclose attachments disposed at the proximal shaft end 16 for power supply and data transfer for the electronics 20, and attachment 56 for the lighting for example fiber optic cable [0082], even though not exactly shown in the figure, one of ordinary skill in the art would reasonably interpret such passage as evidence that there are electrical circuit extends between the proximal end portion 16 and the distal end location which electronic unit 20 and illumination unit 22 (heat source 24) disposed. However, Pilz and Jung does not disclose expressly such circuit is a flexible printed circuit, further comprising an extending portion and cover portion, commonly covering the heat pipe.
Coppersmith in the art of heat transfer in endoscope, teaches a flexible circuit board 76 Fig.2 comprising an extending portion, the flexible circuit board connecting illuminating element LED 74 towards a distal end, and extended toward a proximal end (analogous to Pilz’s circuit connecting to illumination unit at distal end towards proximal end), and adhesive pad 78 and heat sink 80 toward a proximal end in Fig.2 (analogous to Pilz’s heat pipe). 
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Pilz and Jung to include flexible circuit board extends from the heat source to the proximal end, such as that taught by Coppersmith, as a result covering the heat pipe, as flexible circuit board is a suitable element of establishing electrical connection between two or more electrical component (e.g. forming a circuit).
Pilz, Jung and Coopersmith teaches limitation stated above, however, does not expressly disclose a cover portion disposed on the extending portion.
Yu in the art of heat pipe conducting structure (reasonably pertinent to the particular problem of heat transfer MPEP 2143), including flexible circuit board and heat pipe, teaches elongated flexible circuit board 2 in Fig.1 extending along with heat pipe 3, the flexible circuit board 2 includes heat sink filler 4 to transfer heat to the heat pipe.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Pilz, Jung and Coopersmith to include heat sink filler 4 on the flexible circuit board 2 as a covering portion which commonly covers the heat pipe, such as that taught by Yu, to effectively transfer heat to the heat pipe pg3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/           Examiner, Art Unit 3795 

/MICHAEL J CAREY/           Supervisory Patent Examiner, Art Unit 3795